Wniteb $)tates ~ourt of jfeberal ~laims
                                        No. 18-875 C
                                   Filed: October 5, 2018


  JAMES K. ARINGTON,

               Plaintiff,

  v.

  UNITED STATES OF AMERICA,

               Defendant.




                                OPINION AND ORDER
  Hodges, Senior Judge.

         Mr. Arington filed this complaint prose, asserting that three judges on the United
  States Court of Appeals for the Seventh Circuit have violated plaintiffs Constitutional
  and civil rights. He has filed a number of motions related to this case, all of which are
  pending currently. These include plaintiffs motion for leave to proceed in forma
  pauperis; plaintiffs motion for leave to file amended complaint; plaintiffs motion for
  leave to file corrected exhibits; plaintiffs motion to present additional due process
  violations in the workers compensation board hearing; and plaintiffs motion for relief in
  the form of medical treatment. Defendant filed a motion to dismiss for lack of subject
  matter jurisdiction prior to plaintiffs motion for leave to file an amended complaint.

          We grant plaintiffs motions for leave to proceed in forma pauper is and for leave
  to file an amended complaint. The amended complaint is deemed filed as of the date of
  this Opinion. The amended complaint in this case was filed also filed in Arington v.
  United States, 18-842. As a result, we dismiss defendant's motion to dismiss as moot, and
  we dismiss the remainder of plaintiffs miscellaneous motions. We dismiss the amended
  complaint sua sponte for lack of subject matter jurisdiction pursuant to RCFC 12(h)(3).




7017 2 620 DODD 7637 4471
                                     BACKGROUND

       Plaintiffs complaint and amended complaint allege multiple violations of his
Constitutional and civil rights based on denial of and "unlicensed" medical treatment
stemming from a workers compensation claim. He originally filed a claim in the United
States District Court for the Northern District of Indiana, alleging bad faith and
fraudulent and criminal activity by state and government officials. Arington v. Workers
Comp. Bd. Of Ind., No. 16-315, slip op. at 3-5 (N.D. Ind. June 1, 2017). That complaint
was dismissed for failure to state a claim upon which relief can be granted. Id.

        Plaintiff filed three additional complaints in this court, all of which have been
dismissed. See Arington v. United States, No. 17-902; Arington v. United States, No. 18-
713 ; Arington v. United States, No. 18-842. This case differs slightly from the other
three, but shares many allegations.

      The complaint and amended complaint allege that the certain judges on the
Seventh Circuit violated his First, Fifth, Eighth, Ninth and Fourteenth Amendment rights,
causing him injury. He characterizes the claim as a Bivens action. See Bivens v. Six
Unkown Named Agents of Fed. Bureau ofNarcotics , 403 U.S. 388 (1971).

        Plaintiffs complaint alleges that the appellate "[j]udges have taken advantage of
the financial destitution of the Plaintiff caused by the [Workers' Compensation Board]
Members under the color of law." The alleged violations of his rights was the appeal
court's rejection of plaintiffs appeal when his original complaint was dismissed in
district court. Plaintiff asserts that the district court has committed felonies and thus lost
jurisdiction over his claim. He seeks monetary, declaratory, equitable, and injunctive
relief.

                               STANDARD OF REVIEW

       The court must dismiss any action "if [it] determines at any time that it lacks
subject-matter jurisdiction." RCFC 12(h)(3). Jurisdiction is conferred upon this court by
Congress through the Tucker Act, which establishes the court' s power "to render any
judgment upon any claim against the United States founded either upon the Constitution,
or any Act of Congress or any regulation of an executive department, or upon any express
or implied contract with the United States . .. in cases not sounding in tort." 28 U.S.C. §
149l(a)(l) (2012).

       Pleadings for pro se plaintiffs are held to less stringent standards than those
drafted by counsel. Hughes v. Rowe , 449 U.S. 5, 9 (1980). Such leniency does not,
however, relieve plaintiff the burden of meeting the jurisdictional requirements of the
court.


                                              2
.·'

             Plaintiff filed an application to proceed in forma pauperis pursuant to Title 28
      U.S.C. § 1915(a), which provides that a court may permit the filing of a civil action
      without prepayment of fees if the plaintiff submits an affidavit demonstrating that
      plaintiff "is unable to pay the costs of said proceedings or to give security thereof."

                                           DISCUSSION

             "Jurisdiction is power to declare the law, and when it ceases to exist, the only
      function remaining to the court is that of announcing the fact and dismissing the case." Ex
      Parte McCardle, 74 U.S. 506, 514 (1868). Plaintiffs complaint appears to include
      primarily allegations of tortious acts, such as violations of civil rights and certain
      Constitutional rights, and felonious actions by an Indiana district court and the Seventh
      Circuit Court of Appeals. The Tucker Act does not grant to this court jurisdiction over
      criminal acts, and with limited exceptions, we do not hear cases alleging torts.

              This court hears cases involving Constitutional claims that provide money
      damages, such as the Fifth Amendment provision that prohibits the Government from
      taking private property without just compensation. The amendments cited by plaintiff do
      not fall within this category. The Court of Federal Claims does not have jurisdiction over
      claims brought under the Civil Rights Act. 42 U.S.C. §§ 1981-88; Flowers v. United
      States, 321 F. App'x 928. 934 (Fed. Cir. 2008).

             Plaintiffs sworn application states that he is unemployed, and his list of debts and
      assets establish a reasonable basis for granting his application according to the rules and
      practice of this court. Therefore, we grant plaintiffs motion for leave to proceed in forma
      pauperis.

                                           CONCLUSION

             Plaintiffs motion for leave to proceed in forma pauper is is GRANTED.
      Plaintiffs motions to file corrected exhibits, present additional due process violations,
      and for relief in the form of medical treatment are DENIED.

             Neither plaintiffs original complaint nor his amended complaint allege claims
      over which this court has jurisdiction. Defendant's motion to dismiss plaintiffs
      complaint for lack of subject matter jurisdiction is DENIED as moot due to the filing of
      the amended complaint. However, we DISMISS plaintiffs complaint sua sponte
      pursuant to RCFC 12(h)(3) for a lack of subject matter jurisdiction. The Clerk is ordered
      to enter judgment accordingly.


             IT IS SO ORDERED.


                                                   3
4